DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Kenji et al. (JP2009170137).
As to claim 1, Kenji et al. discloses a method for manufacturing an energy storage device, the method comprising inserting an electrode assembly (figure 3 number 11) into a case while causing an insulating member (figure 3 number 301) having a sheet-like shape to follow a surface of the electrode assembly in which electrodes are layered, wherein the insulating member includes; a first portion (figure 3 number 30b) corresponding to a first surface of the electrode assembly in a first direction which is a direction of a short side surface of the case and a thickness direction of the electrode assembly; a second portion (figure 3 number 30c) corresponding to a first end surface which is an end surface of the electrode assembly in a second direction orthogonal to the first direction; a third portion (figure 3 number 30a) corresponding to a second surface of the electrode assembly in the first direction; and a first extending portion extending from the first portion, the first extending portion (figure 3 number 30d) includes: a portion adjacent to the first portion: and a distal end portion away from the first portion, in a state where the insulating member is spread in a planar shape, the first portion, the second portion, and the third portion are continuously arranged in this order, and the first extending portion (figure 3 number 30d-30e) extends from an end portion of the first portion in a direction orthogonal to an arrangement direction of the first portion, the second portion, and the third portion, and in the insertion of the electrode assembly into the case, the first portion, the second portion, and the third portion of the insulating member are caused to follow corresponding surfaces of the electrode assembly, the first extending portion (figure 3 number 30d-30e) is wound around the electrode assembly such that a second end surface which is an end surface of the electrode assembly in a third direction orthogonal to each of the first direction and the second direction and the portion of the first extending portion which is adjacent to the first portion face each other, and the second surface and the distal end portion of the first extending portion face each other sequentially, and the electrode assembly is inserted in a state where the electrode assembly is fastened by the first extending portion (figure 3).
As to claim 2, Kenji et al. discloses wherein in the insertion of the electrode assembly into the case, in a state where the insulating member (figure 3 number 301) is caused to follow the surface of the electrode assembly (figure 3 number 11), a boundary between the first portion (figure 3 number 30b) and the first extending portion (figure 3 number 30d)is located at a position corresponding to a boundary position between the first surface and the second end surface of the electrode assembly in the third direction, and the portion of the first extending portion (figure 3 number 30d) which is adjacent to the first portion is bent (figure 3 number 30e) toward the second surface of the electrode assembly with respect to the first portion (figure 3 number 30b) to face the second end surface, and at least a part of a remaining portion of the first extending portion (figure 3 number 30d,e) is curved so that the first extending portion follows the electrode assembly.
As to claim 3, Kenji et al. discloses wherein the insulating member (figure 3 number 301) includes a second extending portion (figure 3 number 30d,e) extending from an end portion of the first portion opposite to the end portion from which the first extending portion extends, and in the insertion of the electrode assembly (figure 3 number 11) into the case, the second extending portion is wound around the electrode assembly from a portion adjacent to the first portion toward a distal end side so as to face a third end surface which is an end surface opposite to the second end surface of the electrode assembly in the third direction and the second surface in this order, and the electrode assembly is inserted in a state where the electrode assembly is fastened by the second extending portion (Figure 3 number 30d,e).
As to claim 4, Kenji et al. discloses wherein in the insertion of the electrode assembly (figure 3 number 11) into the case, in a state where the insulating member (figure 3 number 301) is caused to follow the surface of the electrode assembly, a boundary between the first portion (figure 3 number 30b) and the second extending portion (figure 3 number 30d) is located at a position corresponding to a boundary position between the first surface and the third end surface of the electrode assembly in the third direction, and the portion of the second extending portion (figure 3 number 30d) which is adjacent to the first portion is bent (figure 3 number 30e) toward the second surface of the electrode assembly with respect to the first portion to face the third end surface, and at least a part of a remaining portion of the second extending portion is curved so that the second extending portion follows the electrode assembly (figure 3 number 30d,e).
As to claim 5, Kenji et al. discloses an energy storage device comprising: an electrode assembly (figure 3 number 11) in which electrodes are layered; a case (figure 1 number 13) which accommodates the electrode assembly; an insulating member (figure 2 number 301) having a sheet-like shape and disposed between the electrode assembly and the case, wherein the insulating member includes: a first portion (figure 3 number 30b) corresponding to a first surface of the electrode assembly in a first direction which is a direction of a short side surface of the case and a thickness direction of the electrode assembly; a second portion (figure 3 number 30c) corresponding to a first end surface which is an end surface of the electrode assembly in a second direction orthogonal to the first direction; a third portion (figure 3 number 30a) corresponding to a second surface of the electrode assembly in the first direction; and a first extending portion (figure 3 number 30d) extending from the first portion, the first extending portion includes a portion adjacent to the first portion and a distal end portion away from the first portion, in a state where the insulating member (figure 3 number 301) is spread in a planar shape, the first portion, the second portion, and the third portion are continuously arranged in this order, and the first extending portion (figure 3 number 30d) extends from an end portion of the first portion in a direction orthogonal to an arrangement direction of the first portion, the second portion, and the third portion, and in a state where the insulating member (figure 3 number 301) follows a surface of the electrode assembly, the first portion, the second portion, and the third portion of the insulating member follow corresponding surfaces of the electrode assembly, the first extending portion (figure 3 number 30d) is wound around the electrode assembly such that a second end surface which is an end surface of the electrode assembly in a third direction orthogonal to each of the first direction and the second direction and the portion of the first extending portion which is adjacent to the first portion face each other, and the second surface and the distal end portion of the first extending portion face each other sequentially, and the electrode assembly is fastened by the first extending portion (figure 3 number 30d,e).
As to claim 6, Kenji et al. discloses energy storage device comprising: an electrode assembly (figure 3 number 11) in which electrodes are layered; a case (figure 1 number 13) which accommodates the electrode assembly; and an insulating member (figure 3 number 301)having a sheet-like shape and disposed between the electrode assembly and the case, wherein the insulating member includes: a first portion (figure 30b) corresponding to a first surface of the electrode assembly in a first direction which is a direction of a short side surface of the case and a thickness direction of the electrode assembly; a second portion (figure 30c) corresponding to a first end surface which is an end surface of the electrode assembly in a second direction orthogonal to the first direction; a third portion (Figure 3 number 30a) corresponding to a second surface of the electrode assembly in the first direction; and a first extending portion extending from the first portion, the first extending portion includes a portion adjacent to the first portion and a distal end portion away from the first portion, in a state where the insulating member is spread in a planar shape, the first portion, the second portion, and the third portion are continuously arranged in this order, and the first extending portion extends from an end portion of the first portion in a direction orthogonal to an arrangement direction of the first portion, the second portion, and the third portion (figure 3 number 30d,30e), and the first extending portion of the insulating member is wound around the electrode assembly so as to have a radius of curvature larger than a radius of curvature of a corner portion of the case in a cross-sectional view of the energy storage device as viewed in a third direction (figure 3 number 30d,30e).
As to claim 7, Kenji et al. discloses wherein the first extending portion of the insulating member is wound around the electrode assembly such that a gap is formed between the corner portion of the case and the first extending portion in a cross-sectional view of the energy storage device as viewed from the third direction orthogonal to each of the first direction and the second direction (Figure 3 number 30d,e).
As to claim 8, Kenji et al. discloses wherein the distal end portion of the first extending portion is wound around the electrode assembly so as to face the third portion, the insulating member includes a folded portion extending from the third portion, and the first extending portion, the folded portion, and a second end surface are arranged in this order in the third direction (figure 3 number 30d,e).
As to claim 9, Kenji et al. discloses wherein, in a state where the insulating member follows the surface of the electrode assembly, the first portion, the second portion, and the third portion of the insulating member follow corresponding surfaces of the electrode assembly, the first extending portion is wound around the electrode assembly such that a second end surface which is an end surface of the electrode assembly in the third direction and a portion of the first extending portion which is adjacent to the first portion face each other, and the second surface and the distal end portion of the first extending portion face each other, and the first extending portion is curved along the second end surface (figure 3 number 301).
As to claim 10, Kenji et al. discloses further comprising a current collector disposed on a second end surface which is an end surface of the electrode assembly in the third direction, wherein the case, the first extending portion, and the current collector are arranged in this order, and the first extending portion of the insulating member is wound while facing the second end surface which is the end surface of the electrode assembly (figure 3 number 16).
As to claim 11, Kenji et al. discloses wherein, in a state where the insulating member (figure 3 number 301) follows the surface of the electrode assembly (figure 3 number 11), the first portion (figure 3 number 30b), the second portion (figure 3 number 30c), and the third portion (figure 3 number 30a) of the insulating member follow corresponding surfaces of the electrode assembly, the first extending portion (figure 3 number 30d,e) is wound around the electrode assembly such that a second end surface which is an end surface of the electrode assembly in the third direction and a portion of the first extending portion which is adjacent to the first portion face each other, and the second surface and the distal end portion of the first extending portion face each other, the first extending portion is curved along the second end surface, and the distal end portion is pulled toward a center of the third portion of the electrode assembly and fastened (figure 5).
As to claim 12, Kenji et al. discloses wherein the electrode assembly is a substantially rectangular parallelepiped, the electrode assembly includes: the first surface; the first end surface that is a bottom surface in the second direction; the second surface facing the first surface in the first direction; the second end surface; a third end surface which is an end surface of the electrode assembly (figure 5 number 11) opposite to the second end surface in the third direction; and a fourth end surface which is an upper surface in the second direction and is an end surface opposite to the first end surface, and the insulating member includes: the first portion corresponding to the first surface; the second portion corresponding to the first end surface; the third portion corresponding to the second surface; the first extending portion corresponding to the second end surface; and a second extending portion which corresponds to the third end surface and extends from an end portion of the first portion opposite to the end portion from which the first extending portion extends (figure 5)
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499. The examiner can normally be reached Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE J RHEE/Primary Examiner, Art Unit 1724